
	
		I
		111th CONGRESS
		1st Session
		H. R. 850
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Ms. Velázquez (for
			 herself, Mr. Pitts,
			 Mr. Graves,
			 Mr. Shuler,
			 Mr. Moran of Virginia, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To encourage the development of small business
		  cooperatives for healthcare options to improve coverage for employees (CHOICE)
		  including through a small business CHOICE tax credit.
	
	
		1.Short titles; table of
			 contents
			(a)Short
			 titlesThis Act may be cited as the Small Business Cooperative for Healthcare Options to
			 Improve Coverage for Employees (CHOICE) Act of 2009 or as
			 the Small Business CHOICE Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short titles; table of contents.
					Title I—Fully Funded Small Business Health Insurance
				Cooperatives
					Sec. 101. Definitions.
					Sec. 102. Commission to promote Fully Funded Small Business
				Health Insurance cooperatives.
					Sec. 103. Fully Funded Small Business Health Insurance
				cooperatives exempted from certain State laws.
					Sec. 104. Preservation of State benefit mandates.
					Sec. 105. Access to claims reporting data.
					Title II—Small Business CHOICE Credit
					Sec. 201. Small Business CHOICE credit.
				
			IFully
			 Funded Small Business Health Insurance Cooperatives
			101.DefinitionsFor purposes of this title:
				(1)Fully funded
			 health insuranceThe term fully funded health
			 insurance means, with respect to a fully funded small business health
			 insurance cooperative, insurance provided to assume and spread a portion, of
			 the risk of insuring the health liability exposure of the members of such
			 cooperative.
				(2)Fully Funded
			 Small Business Health Insurance CooperativeThe term Fully Funded Small Business
			 Health Insurance cooperative means a bona fide association or financial
			 cooperative organization of persons with a common affiliation (such as
			 employment, labor union membership, place of residence, industry, or line of
			 business) that form a captive insurance company chartered in a State that has
			 adopted laws and regulations for captive insurers that are materially identical
			 to standards to be developed by the National Association of Insurance
			 Commissioners by July 1, 2010, if each of the following conditions are
			 met:
					(A)The cooperative—
						(i)has
			 no fewer than 100 members and no fewer than 5,000 lives (or, beginning as of 5
			 years after the date of the enactment of this Act, 15,000 lives); or
						(ii)meets such minimum
			 capital requirements as the Secretary shall specify, taking into account
			 recommendations of the commission established under section 102.
						(B)The cooperative administers the activities
			 described in paragraph (1) separately from other activities of the
			 cooperative.
					(C)The cooperative is
			 chartered or licensed as a captive insurance company under the laws of a State
			 and is authorized to engage in the business of insurance under the laws of such
			 State.
					(D)The cooperative
			 does not vary the premium paid for a small business participating in the
			 cooperative based on the health status of individuals for whom such small
			 business purchases health insurance, or the claims experience of such small
			 business and does not exclude such an individual from coverage based on the
			 health status or claims experience of such individual.
					(E)The cooperative has
			 as its owners only small businesses—
						(i)that
			 comprise the membership of the cooperative; and
						(ii)that are provided excess claims coverage
			 insurance by the cooperative.
						(F)Ownership, with
			 respect to a member, is shared equitably among all participants in the
			 cooperative.
					(G)Each owner of a
			 small business participating in the cooperative contracts with a primary
			 insurer to provide fully insured employee health insurance.
					(H)The cooperative provides excess claims
			 coverage insurance that does not pay benefits in a year for an insured person
			 until the annual maximum of the policy purchased from the insurer has been
			 exceeded. The annual maximum of the primary insurance policy shall not be less
			 than $10,000, and not be more than $250,000, per insured person in paid claims.
			 The Secretary shall provide for an annual increase in the dollar amounts
			 specified in the previous sentence based on annual inflation in health care
			 expenses per capita for such persons.
					(I)Benefits provided by excess claims coverage
			 insurers must meet the high deductible health plan requirements of section
			 223(c)(2)(A)(ii) of the Internal Revenue Code of 1986 for a high deductible
			 health plan provided under applicable State law.
					(J)The excess claims
			 coverage insurance offered by the cooperative meets all requirements of State
			 law for the State in which it is offered.
					(K)The name of the
			 cooperative includes the phrase Fully Funded Small Business Health
			 Insurance cooperative.
					Nothing in
			 this paragraph shall be construed as preventing such a cooperative from
			 requiring a small business, as a condition of becoming a member of the
			 cooperative, to have a written commitment to the cooperative for such
			 membership for a period of time.(3)Small
			 businessThe term small
			 business means a business that—
					(A)has been classified
			 as a small business concern by the Small Business Administration for purposes
			 of the Small Business Act (15 U.S.C. 631 et seq.) under size standards
			 established under section 3 of such Act (15 U.S.C. 632); or
					(B)has no more than
			 500 employees, as calculated under section 121.106 of title 13, Code of Federal
			 Regulations, as in effect as of January 1, 2008.
					(4)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and Puerto Rico.
				102.Commission to
			 promote Fully Funded Small Business Health Insurance cooperatives
				(a)EstablishmentNot later than January 1, 2010, the
			 Secretary of the Treasury, in consultation with the Administrator of the Small
			 Business Administration, shall establish, and provide for the operation of, an
			 independent commission (in this section referred to as the
			 commission) on Fully Funded Small Business Health Insurance
			 Cooperatives consistent with this section.
				(b)Composition
					(1)In
			 generalSubject to subparagraph (B), the commission shall be
			 comprised of one representative from each of the following organizations, as
			 nominated by the organization to the Secretary of the Treasury:
						(A)The American
			 Academy of Actuaries.
						(B)The National
			 Association of Insurance Commissioners.
						(C)The Captive Insurance Companies
			 Association.
						(D)The Conference of
			 Consulting Actuaries.
						(E)The Society of
			 Actuaries.
						(F)The Actuarial
			 Board for Counseling and Discipline.
						(G)The Actuarial
			 Standards Board.
						(2)LimitationNo
			 individual who has a business relationship with an active Fully Funded Small
			 Business Health Insurance cooperative or who is employed by any State, Federal,
			 or local entity may serve as a member of the commission.
					(3)Compensation
						(A)In
			 generalThe Secretary shall provide to members of the commission
			 compensation in an annual amount that does not exceed the amount specified in
			 subparagraph (B).
						(B)LimitationThe
			 amount specified in this subparagraph is $50,000, or, for a year after 2010,
			 the amount specified in this subparagraph for the previous year increased by
			 the annual percentage increase in the consumer price index for all urban
			 consumers for the previous year.
						(c)FunctionsThe
			 commission shall—
					(1)promote the
			 development of Fully Funded Small Business Health Insurance
			 cooperatives;
					(2)provide for
			 technical assistance in such development;
					(3)make
			 recommendations to the Secretary regarding minimum capital requirements
			 referred to in section 102(2)(A)(ii);
					(4)conduct oversight
			 of Fully Funded Small Business Health Insurance cooperatives; and
					(5)make quarterly
			 reports to Congress regarding the development, implementation, and maintenance
			 of such cooperatives, including the appropriate number of businesses and lives
			 that should be required under section 101(2)(A) and the maximum amount of
			 excess claims coverage insurance that should be provided per covered
			 person.
					(d)Commission
			 staffThe commission shall provide for such staff, including an
			 executive director, as it determines necessary to carry out its
			 functions.
				(e)Commission
			 headquartersThe commission shall be domiciled within the
			 District of Columbia.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated for
			 purposes of carrying out subsection (a) $4,000,000 for fiscal year 2010 and
			 $2,000,000 for each of fiscal years 2011 through 2014.
				(g)Relation to
			 FACAThe provisions of section 14 of the Federal Advisory
			 Committee Act shall not apply to the commission.
				103.Fully Funded
			 Small Business Health Insurance cooperatives exempted from certain State
			 laws
				(a)In
			 generalExcept as provided in this title, a Fully Funded Small
			 Business Health Insurance cooperative is exempt from any State law, rule,
			 regulation, or order to the extent that such law, rule, regulation, or order
			 would—
					(1)prohibit the
			 establishment of a Fully Funded Small Business Health Insurance
			 cooperative;
					(2)impose any material requirements,
			 procedures, or standards (other than solvency requirements) on a Fully Funded
			 Small Business Health Insurance cooperative that are not generally applicable
			 to other entities engaged in a substantially similar business;
					(3)require that a
			 Fully Funded Small Business Health Insurance cooperative must have a minimum
			 number of members, common ownership or affiliation, or a certain legal
			 structure;
					(4)require that any excess claims coverage
			 insurance policy issued to a Fully Funded Small Business Health Insurance
			 cooperative or any members of the cooperative be countersigned by an insurance
			 agent or broker residing in the State involved; or
					(5)otherwise
			 discriminate against a Fully Funded Small Business Health Insurance cooperative
			 or any of its members.
					(b)Application of
			 exemptionsThe exemptions specified in subsection (a) apply
			 to—
					(1)excess claims coverage insurance provided
			 to—
						(A)a Fully Funded
			 Small Business Health Insurance cooperative; or
						(B)any small business
			 who is a member of a Fully Funded Small Business Health Insurance cooperative;
			 and
						(2)the provision
			 of—
						(A)excess claims coverage insurance
			 coverage;
						(B)excess claims coverage insurance related
			 services;
						(C)health management
			 services such as—
							(i)third party
			 administrators;
							(ii)disease
			 management;
							(iii)managed care
			 organizations; and
							(iv)data
			 warehousing services; or
							(D)health information
			 technology, including electronic health records;
						to a Fully
			 Funded Small Business Health Insurance cooperative or member of the
			 cooperative.(c)Requirement for
			 State licensure permittedA State may require that a person
			 acting, or offering to act, as an agent or broker for a Fully Funded Small
			 Business Health Insurance cooperative obtain a license from that State, except
			 that a State may not impose any qualification or requirement which prohibits a
			 licensed resident or nonresident agent or broker from selling within the
			 State.
				(d)State authority
			 preserved
					(1)Nothing in this
			 section shall be construed to affect the authority of any State to make use of
			 any of its powers to enforce the laws of such State with respect to which a
			 Fully Funded Small Business Health Insurance cooperative is not exempt under
			 this section.
					(2)Nothing in this
			 section shall affect the authority of any State to bring an action in any
			 Federal or State court.
					(3)Nothing in this section shall affect any
			 State law regarding prompt payment of benefits.
					(e)Requirements for
			 financial informationFinancial information submitted to the
			 State insurance commissioner by a Fully Funded Small Business Health Insurance
			 cooperative must be certified by an independent public accountant and must
			 include a statement of opinion on loss and loss adjustment expense reserves
			 made by a certified actuary.
				(f)Fiduciary
			 responsibility
					(1)In
			 generalEach fiduciary (as defined in paragraph (3)(A)) of a
			 Fully Funded Small Business Health Insurance cooperative shall exercise
			 fiduciary responsibility (as defined in paragraph (3)(B)) in relation to
			 activities of the cooperative.
					(2)State and Federal
			 Rights of Action
						(A)Limitations on
			 liability under State or Federal lawIn the case of a bona fide association or
			 financial cooperative organization of individuals with a common affiliation
			 (such as employment, labor union membership, or place of residence) that forms
			 a Fully Funded Small Business Health Insurance cooperative in accordance with
			 this Act, such association or organization shall not be liable in any action
			 under State or Federal law for the actions of such cooperative except insofar
			 as the association or organization is acting as a fiduciary with respect to the
			 cooperative.
						(B)Exclusive
			 Federal remedy for fiduciary breachesTo the extent that such association or
			 organization exercises control over such cooperative and has breached a
			 fiduciary responsibility to its membership in the formation or operation of
			 such cooperative, a member of the association or organization may seek a remedy
			 for such breach only in Federal court.
						(C)Limitation on
			 vicarious liabilityA fiduciary shall not be vicariously liable
			 for the actions (including a failure to act) of an agent of the fiduciary in
			 the absence of—
							(i)actual knowledge of
			 the fiduciary; and
							(ii)approval or
			 acquiescence by the fiduciary in the action (or failure to act).
							(3)DefinitionsFor
			 purposes of this subsection:
						(A)FiduciaryThe
			 term fiduciary, with respect to a Fully Funded Small Business
			 Health Insurance cooperative—
							(i)means an officer,
			 agent, or employee of the cooperative; and
							(ii)includes any
			 other person acting in concert with any such officer, agent, or employee with
			 respect to the cooperative, if such other person has actual notice of such
			 order.
							(B)Fiduciary
			 responsibilityThe term fiduciary responsibility
			 means, with respect to a fiduciary of a cooperative, acting prudently and
			 solely in the interest of the cooperative participants, including in the case
			 of actions with respect to the selection and monitoring of the cooperative’s
			 relationship with a primary insurer and reinsurer.
						(g)Effective
			 dateThis section shall apply to Fully Funded Small Business
			 Health Insurance cooperative on and after the date of the enactment of this
			 Act.
				104.Preservation of
			 State benefit mandatesNotwithstanding any other provision of this
			 title a primary health insurer to which this title applies shall not be
			 exempted from benefit mandates under State law.
			105.Access to
			 claims reporting data
				(a)Federal
			 preemptionNo law, regulation, or administrative action of a
			 State or political subdivision thereof, or any decision or order rendered by a
			 court under State law, shall have any effect if such law, regulation, or
			 decision conflicts with, hinders, poses an obstacle to or frustrates the
			 purposes of this section.
				(b)Requirements
			 upon receipt and request of claims information
					(1)In
			 generalNot later than the
			 30th day after the date a health insurance issuer (as defined in section
			 2791(b)(2) of the Public Health Service Act), contracted to provide fully
			 funded health insurance to members of a Fully Funded Small Business Health
			 Insurance cooperative (referred to in this section as a
			 Cooperative), receives a written request for a report of claim
			 information from the fiduciary (as defined in section 103(f)(3)(A)) of the
			 Cooperative, the health insurance issuer shall provide the report to such
			 fiduciary in accordance with this subsection.
					(2)Limitation on
			 obligationThe health insurance issuer is not obligated to
			 provide a report under this subsection—
						(A)regarding a
			 particular employer or group health plan more than twice in any 12-month
			 period; or
						(B)unless the request is made not later than
			 the second anniversary of the date of termination of coverage under a group
			 health plan issued by the health insurance issuer.
						(3)Form of
			 reportA health insurance issuer shall provide the report of
			 claim information under paragraph (1) through one of the following
			 methods:
						(A)In written
			 form.
						(B)Through an
			 electronic file transmitted by secure electronic mail or a file transfer
			 protocol site.
						(C)By making the
			 required information available through a secure website or web portal
			 accessible by the Cooperative fiduciary.
						(4)General contents
			 of reportA report of claim information provided under paragraph
			 (1) shall contain all information available to the health insurance issuer that
			 is responsive to the request made under such paragraph, including, subject to
			 paragraphs (6) through (8), protected health information, for the 36-month
			 period preceding the date of the report, or for the entire period of coverage,
			 whichever period is shorter.
					(5)Specific
			 contentsSubject to paragraphs (6) through (8), a report under
			 paragraph (1) shall include the following:
						(A)Aggregate paid
			 claims experience by month, including claims experience for medical, dental,
			 and pharmacy benefits, as applicable.
						(B)Total premium paid
			 by month.
						(C)Total number of
			 covered employees on a monthly basis by coverage tier, including whether
			 coverage was for—
							(i)an
			 employee only;
							(ii)an
			 employee with dependents only;
							(iii)an
			 employee with a spouse only; or
							(iv)an
			 employee with a spouse and dependents.
							(D)The total dollar
			 amount of claims pending as of the date of the report.
						(E)A separate
			 description and individual claims report for any individual whose total paid
			 claims exceed $10,000 during the 12-month period preceding the date of the
			 report, including the following information related to the claims for that
			 individual:
							(i)A
			 unique identifying number, characteristic, or code for the individual.
							(ii)The
			 amounts paid.
							(iii)Dates of
			 service.
							(iv)Applicable
			 procedure codes and diagnosis codes.
							(F)A statement
			 describing precertification requests for hospital stays of five days or longer
			 that were made during the 30-day period preceding the date of the report for
			 claims that are not part of the report described by subparagraphs (A) through
			 (E).
						(6)Protected health
			 informationA health
			 insurance issuer may not disclose, in a report of claim information provided
			 under this section, protected health information if the health insurance issuer
			 is prohibited from disclosing such information under the regulations
			 promulgated under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996 (Public Law 104–191). To withhold information in
			 accordance with this paragraph, the health insurance issuer shall—
						(A)notify the
			 requesting Cooperative fiduciary that information is being withheld; and
						(B)provide to the
			 Cooperative fiduciary a list of categories of claim information that the health
			 insurance issuer has determined are subject to the more stringent privacy
			 restrictions under such regulations.
						(7)Cooperative
			 fiduciary certificationA Cooperative fiduciary is entitled to
			 receive protected health information under subparagraphs (E) and (F) of
			 paragraph (5) only after the Cooperative fiduciary makes to the health
			 insurance issuer a certification substantially similar to the following:
			 I hereby certify that the Cooperative will safeguard and limit the use
			 and disclosure of protected health information that is received from the group
			 health plan to perform the plan administration functions..
					(8)Information as
			 of date of termination of coverageIn the case of a request made
			 under paragraph (1) after the date of termination of coverage, the report shall
			 contain all information available to the health insurance issuer as of the date
			 of the report that is responsive to the request, including protected health
			 information, and including the information described in subparagraphs (A)
			 through (F) of paragraph (5) for the period described in such paragraph
			 preceding the date of termination of coverage or for the entire policy period,
			 whichever period is shorter. Notwithstanding this paragraph, such a report may
			 not include the protected health information described in subparagraph (E) or
			 (F) of paragraph (5) unless a certification has been provided in accordance
			 with paragraph (7).
					(c)Request for
			 additional information
					(1)In
			 generalOn receipt of a report required by subsection (b), the
			 Cooperative fiduciary may review the report and, not later than the 10th day
			 after the date the report is received, may make a written request to the health
			 insurance issuer for additional information in accordance with this subsection
			 for specified individuals.
					(2)Provision of
			 additional informationWith respect to a request for additional
			 information under paragraph (1) concerning specified individuals for whom
			 claims information has been provided under subsection (b)(5)(E), the health
			 insurance issuer shall provide additional information on the prognosis or
			 recovery if available and, for individuals in active case management, the most
			 recent case management information, including any future expected costs and
			 treatment plan, that relate to the claims for that individual.
					(3)Timely
			 responseThe health insurance issuer shall respond to the request
			 for additional information under this subsection not later than the 15th day
			 after the date of receiving the request unless the Cooperative fiduciary agrees
			 to a request for additional time.
					(4)Certification
			 requirementThe health insurance issuer is not required to
			 produce the report described by this subsection unless a certification has been
			 provided in accordance with subsection (b)(7).
					(d)Limitation on
			 liability for disclosure of informationA health insurance issuer
			 that releases information, including protected health information, in
			 accordance with this section has not violated a standard of care and is not
			 liable for civil damages resulting from, and is not subject to criminal
			 prosecution for, releasing that information.
				(e)PenaltiesA
			 health insurance issuer that does not comply with a request for information in
			 accordance with this section is subject to administrative penalties in an
			 amount not to exceed $25,000 per affected individual.
				IISmall Business
			 CHOICE Credit
			201.Small Business
			 CHOICE credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
					
						45R.Small Business
				CHOICE credit
							(a)In
				generalFor purposes of section 38, the small business CHOICE
				credit determined under this section for any taxable year is an amount equal to
				65 percent of the amount paid or incurred by the employer for self only or
				family coverage of an employee under a qualified employer-subsidized health
				coverage for eligible coverage months beginning in the taxable year.
							(b)Limitations
								(1)Size
				limitationThe credit allowed
				under subsection (a) shall not be allowed with respect to more than 100
				employees of the employer for any eligible coverage month beginning in any
				taxable year.
								(2)Wellness program
				requirement
									(A)In
				generalThe credit allowed
				under subsection (a) shall not be allowed with respect to coverage of an
				employee and family members of the employee unless the employer offers a
				qualified small business wellness program with respect to such covered
				employees and such covered family members.
									(B)Exemption for
				single employee firmsSubparagraph (A) shall not apply to an
				employer that has only 1 employee.
									(c)Definitions and
				special ruleFor purposes of this section:
								(1)Eligible
				coverage monthThe term eligible coverage month
				means any month if—
									(A)as of the first
				day of such month, the employer is a member of a Fully Funded Small Business
				Health Insurance cooperative and purchases excess coverage from such
				cooperative’s captive insurance company; and
									(B)for the month the
				employee with respect to whom the credit is determined is covered under a
				qualified employer-subsidized health coverage of the employer.
									(2)Fully funded
				small business health insurance cooperativeThe term Fully
				Funded Small Business Health Insurance cooperative has the meaning given
				such term in section 101(2) of the Small Business CHOICE Act of 2009.
								(3)Qualified
				employer-subsidized health coverage
									(A)In
				generalThe term qualified employer-subsidized health
				coverage means any insurance coverage which constitutes medical care
				under an insurance policy—
										(i)which is
				maintained in conjunction with excess coverage purchased from a fully funded
				small business captive company and coverage purchased from a licensed primary
				insurer;
										(ii)which is
				available to all full-time employees working a minimum of 35 hours per week or
				its monthly equivalent;
										(iii)under which at
				least the applicable percentage of the cost of such coverage (determined under
				section 4980B) is paid or incurred by the employer;
										(iv)under which the
				percentage of the cost of such coverage paid or incurred by the employer with
				respect to highly compensated employees (as defined in section 414(q)) does not
				exceed the percentage of such cost paid or incurred by the employer with
				respect to employees who are not highly compensated employees; and
										(v)the
				primary insurance and excess claims coverage plans are the only plans of the
				employer to which the employer contributes to the cost of coverage.
										(B)Exception for
				certain coverageSuch term does not include a health plan
				substantially all of the coverage of which is of excepted benefits described in
				section 9832(c).
									(C)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage is—
										(i)65
				percent, with respect to self only coverage; and
										(ii)35 percent, with respect to family
				coverage.
										(4)Qualified small
				business wellness programThe term qualified small business
				wellness program means a program which—
									(A)is established by
				an entity with expertise in lifestyle management and wellness tools that enable
				employers and covered individuals to lower health claims and costs while
				improving the health of such individuals; and
									(B)is certified by
				the Secretary of Health and Human Services, in consultation with persons with
				expertise in employer health promotion and wellness programs, as a qualified
				small business wellness program under this section.
									(5)Small
				employer
									(A)In
				generalThe term small employer means, with respect
				to a taxable year, any employer or sole proprietor which employed an average of
				100 or fewer employees on business days during the preceding calendar year. For
				purposes of the preceding sentence, a preceding calendar year may be taken into
				account only if the employer or sole proprietor was in existence throughout
				such year.
									(B)Employers and
				sole proprietors not in existence in preceding taxable yearIn the case of an employer or sole
				proprietor which was not in existence throughout the preceding calendar year,
				the determination under subparagraph (A) shall be based on the average number
				of employees that it is reasonably expected such employer or sole proprietor
				will employ on business days in the current calendar year.
									(6)Special rule for
				first year of providing health benefits coverageIn the case of the first taxable year for
				which an employer or sole proprietor is allowed a credit under this section, if
				the employer or proprietor has not previous to such taxable year offered any
				health benefits coverage to any employee, subsection (a) shall be applied by
				substituting 70 percent for 65 percent.
								(7)Time when
				contributions deemed madeA rule similar to the rule of section
				219(f)(3) shall apply for purposes of this section.
								(8)Controlled
				groups and predecessorsFor purposes of paragraphs (5) and
				(6)—
									(A)except as provided
				by the Secretary, all persons treated as a single employer under subsection
				(b), (c), (m), or (o) of section 414 shall be treated as 1 employer; and
									(B)any reference to
				an employer shall include a reference to any predecessor of such
				employer.
									(9)Election to have
				credit applyThis section shall apply with respect to a taxpayer
				for any taxable year only if there is an election in effect by such taxpayer
				(at such time and in such manner as the Secretary may by regulations prescribe)
				to have this section apply for such taxable year. No deduction shall be allowed
				with respect to amounts paid by the taxpayer during the taxable year for
				insurance which constitutes medical care for the taxpayer or any employee of
				the taxpayer if such election is in effect for such taxable
				year.
								.
				(b)Credit To be part
			 of general business creditSubsection (b) of section 38 of such
			 Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting plus, and by adding at the
			 end the following new paragraph:
					
						(36)the Small Business CHOICE credit determined
				under section
				45R(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 45R. Small Business CHOICE
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid for eligible coverage months beginning in taxable years beginning after
			 December 31, 2009.
				
